DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 35 USC 111(a) filing and a continuation under 35 USC 120 of US application Nos. 16/147,370 (US 10/653,805), 15/581,386 (US 10/117954), and 13/988,790 (US 9649394) filed on 28 Sep. 2018, 28 Apr. 2017, and 2 Aug. 2013 and claims benefit under 35 USC 119(e) to US provisional application Nos. 61/419,929 and 61/416,035, filed on 6 Dec. 2010 and 22 Nov. 2010, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Oct. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Reiner et al. (Chembiochem.; published 21 Nov. 2010; see IDS filed on 29 Oct. 2020).

	Regarding claims 1-8, Reiner et al. disclose compound 9 
    PNG
    media_image1.png
    134
    261
    media_image1.png
    Greyscale
 (see pg. 7).  This reads on a compound of instant formula (I) wherein P=PARP1 inhibitor (AZD2281), L=linker, T= 
    PNG
    media_image2.png
    154
    124
    media_image2.png
    Greyscale
, and D=detectable label (texas red).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see IDS filed on 29 Oct. 2020).


Martin et al. teach phthalazinone derivatives (see title).  Martin et al. teach that these compounds inhibit the activity of the enzyme poly(ADP-ribose)polymerase, commonly referred to as PARP (see [0001]).  Martin et al. disclose the compound 264 
    PNG
    media_image3.png
    231
    338
    media_image3.png
    Greyscale
 wherein R=Me (AZD2281; see [0297]).  Martin et al. teach that specifically included in the term isomer are compounds with one or more isotopic substitutions (see [0138]).  Martin et al. teach a pharmaceutical composition comprising a pharmaceutically acceptable carrier (see [0028]).  Martin et al. teach that PARP activity is higher in the isolated nuclei of SV40-transformed fibroblasts, while both leukemic cells and colon cancer cells show higher enzyme activity than normal equivalent leukocytes and colon mucosa (see [0005]).  Martin et al. teach that where the active compound is found to exert an influence on the cells, this may be used as a prognostic or diagnostic marker of the efficacy of the compound in methods of treating a patient carrying cells of the same cellular type (see [0210]).  Martin et al. teach a method of treating cancer in a subject where the cancer is breast cancer (see claims 10-19).  Martin et al. teach acute treatment of cytotoxicity following cardiovascular surgery or diseases ameliorated by the inhibition of activity of PARP, and use as an adjunct in cancer therapy for potentiating tumor cells for treatment with ionizing radiation or chemotherapy agents (see [0030]-[0033]).  Martin et al. teach chemotherapeutic agents (see [0035]).
	Martin et al. do not expressly teach a compound of instant formula (I) where in n=m=0 and D is a detectable agent.  
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Martin et al. (AZD2281) by substituting one isotope form with a detectable isotope form such as 18F, 2H, 3H, or 14C (3H and 14C are naturally 3H, 13C, and 14C are naturally occurring isotopes, at least some AZD2281 would be attached to a detectable agent.

Claims 1-8, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see IDS filed on 29 Oct. 2020), in view Arnold et al. (Bioorg. Med. Chem. Lett.; published 2008; see IDS filed on 29 Oct. 2020).

	Martin et al. teach as discussed above.
	Martin et al. do not disclose a compound of instant formula 
    PNG
    media_image4.png
    171
    433
    media_image4.png
    Greyscale
.
	Arnold et al. teach the synthesis and characterization of BODIPY-labeled colchicine (see title).  Arnold et al. disclose BODIPY-labeled colchicine-646 (see fig. 2).  Arnold et al. teach that deacetyl colchicine was then coupled with the corresponding BODIPY succinimidyl esters in DMF followed by purification using normal phase chromatography.  Each conjugate exhibited a fluorescence spectra that were minimally perturbed from the originating dye and insensitive to solvent and pH.  The dyes were chosen for minimal overlap between absorbance and emission spectra to give a low background signal for fluorescence-based assays (see pg. 5867).  
. 

Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see IDS filed on 29 Oct. 2020), in view Arnold et al. (Bioorg. Med. Chem. Lett.; published 2008; see IDS filed on 29 Oct. 2020), in further view of Riss et al. (J. Label Compd Radiopharm.; published 2009; see IDS filed on 29 Oct. 2020).

	Martin et al. teach as discussed above.
	Martin et al. do not disclose 
    PNG
    media_image5.png
    173
    471
    media_image5.png
    Greyscale
.
	Arnold et al. teach as discussed above.
	Riss et al. teach the synthesis and radiosynthesis of N5-[18F]fluoroethyl-pirenzepine and its metabolite N5-[18F]fluoroethyl-LS 75 (see title).  Riss et al. teach that the aim was to obtain 18F-fluorinated analogues of 1 and 2, to provide basic tools for in vivo PET studies (see pg. 576).  Riss et al. promote [18F]-4 ([18F]FE-LS-75) as a moderate affinity radiotracer for PARP-imaging in living subjects, thus taking advantage from the relatively high abundance of active PARP-1 binding sited compared with low abundant proteins (e.g. kinases) (see pg. 578, col. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound made obvious by Martin et al. and Arnold et al. by 18F as taught by Riss et al. because it would advantageously enable PET imaging PARP in living subject.

Claims 1-8, and 10-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005; see IDS filed on 29 Oct. 2020), in view Arnold et al. (Bioorg. Med. Chem. Lett.; published 2008; see 29 Oct. 2020), in view of Weissleder et al. (US 2003/0044353 A1; published 6 Mar. 2003; see IDS filed 29 Oct. 2020).

	Martin et al. teach as discussed above.
	Martin et al. do not teach a method for detecting cancer in a subject, the method comprising administering an effective amount of a compound of claim 1 and detecting the detectable agent in the subject.  Martin et al. do not teach a method for imaging cancer cell, the method comprising contacting a cancer cell with an effective amount of claim 1 and imaging the cell.  Martin et al. teach a method for monitoring cancer treatment of a patient, the method comprising administering to the patient, prior to treatment, an effective amount of a compound of claim 1; and administering to the patient, at a point following treatment, an effective amount of the compound or a pharmaceutically acceptable salt thereof and imaging the patient.
	Arnold et al. teach as discussed above.
	Weissleder et al. teach activatable imaging probes (see title).  Weissleder et al. teach in vivo optical imaging methods for guiding therapeutics, e.g. surgical interventions by: administering to a subject an imaging probe including a chromophore attachment moiety, illuminating the target tissue with a wavelength absorbable chromophore; and detecting the signal emitted by the chromophore (see [0034]).  Weissleder et al. teach a method of assessing the efficacy of an agent wherein the method further comprises administering a sample agent and repeating the imaging steps and comparing the emitted signals and images of steps (d) and 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Martin et al. by further detecting cancer in a subject by administering an effective amount of a compound made obvious by Martin et al. and Arnold et al. optionally wherein the cancer is breast cancer and optionally wherein the compound is administered before and after surgical removal of cancer as taught by Martin et al. and Weissleder et al. because it would advantageously enable diagnosis and imaging of PARP expressing cancer in the subject.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Martin et al. by further monitoring the cancer treatment of a patient by administering the compound made obvious by Martin et al. and Arnold et al. to the patient, prior to, during, and at a point after treatment with an anti-cancer agent as taught by Martin et al. and Weissleder et al. because it would advantageously enable monitoring the progression of therapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Martin et al. by further imaging a cancer cell by contacting a cancer cell with an effective amount of the compound made obvious by Martin et al. and Arnold et al. because it would advantageously enable imaging PARP expressing cancer cells in a cell sample.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,653,805 B2, in view of Arnold et al. (Bioorg. . 

	Claims 1-9 of U.S. Patent No. 10,653,805 B2 claim a compound of formula 
    PNG
    media_image6.png
    198
    310
    media_image6.png
    Greyscale
.  Claims 1-9 of U.S. Patent No. 10,653,805 B2 claim a method for detecting cancer in a subject the method comprising administering to a subject an effective amount of the compound and detecting the compound in the subject wherein the subject has breast cancer and wherein the compound is administered before and after surgical removal of cancer.  Claims 1-9 of U.S. Patent No. 10,653,805 B2 claim a method of monitoring cancer treatment of a patient comprising administering to the patient, prior to and at a point following treatment and effective amount of the compound.
	Claims 1-9 of U.S. Patent No. 10,653,805 B2 do not claim compounds of the instant formulas 
    PNG
    media_image4.png
    171
    433
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    173
    471
    media_image5.png
    Greyscale
.  Claims 1-9 of U.S. Patent No. 10,653,805 B2 do not claim a method for imaging cancer cell, the method comprising contacting a cancer cell with an effective amount of claim 1 and imaging the cell.  Claims 1-9 of U.S. Patent No. 10,653,805 B2 do not claim a method comprising administering to the patient an effective amount of the compound during treatment and imaging the patient.
2[18F]F with the ([18F])BODIPY succinimidyl ester taught by Arnold et al. and claims 1-9 of U.S. Patent No. 10,653,805 B2 because it would advantageously enable microscopy studies (non-bleaching), excited wavelengths compatible with living cells, or good quantum yield, and insensitive to environment.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the claims 1-9 of U.S. Patent No. 10,653,805 B2 by further imaging a cancer cell by contacting a cancer cell with an effective amount of the compound made obvious by claims 1-9 of U.S. Patent No. 10,653,805 B2 and Arnold et al. as taught by Weissleder et al. because it would advantageously enable imaging PARP expressing cancer cells in a cell sample.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the claims 1-9 of U.S. Patent No. 10,653,805 B2 by further monitoring the cancer treatment of a patient by administering the compound made obvious by claims 1-9 of U.S. Patent No. 10,653,805 B2 and Arnold et al. to the patient, prior to, during, and at a point after treatment with an anti-cancer agent as taught by Weissleder et al. because it would advantageously enable monitoring the progression of therapy
	

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,117,954 B2 in view of Weissleder et al. (US 2003/0044353 A1; published 6 Mar. 2003; see IDS filed 29 Oct. 2020). 

Claims 1-21 of U.S. Patent No. 10,117,954 B2 compounds of formulas 
    PNG
    media_image7.png
    226
    663
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    247
    682
    media_image8.png
    Greyscale
.  Claims 1-21 of U.S. Patent No. 10,117,954 B2 claim a method for detecting cancer in a subject, the method comprising administering to the subject optionally before and after surgical removal of the cancer an effective amount of the compound, and detecting the compound.  Claims 1-21 of U.S. Patent No. 10,117,954 B2 claim for monitoring the cancer treatment of a patient.
	Claims 1-21 of U.S. Patent No. 10,117,954 B2 do not claim a method for imaging cancer cell, the method comprising contacting a cancer cell with an effective amount of claim 1 and imaging the cell.
	Weissleder et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to modify claims 1-21 of U.S. Patent No. 10,117,954 B2 by further imaging a cancer cell by contacting a cancer cell with an effective amount of the compound of the claims as taught by Weissleder et al.because it would advantageously enable imaging PARP expressing cancer cells in a cell sample.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,649,394 B2, in view of Arnold et al. (Bioorg. Med. Chem. Lett.; published 2008; see 29 Oct. 2020), and Weissleder et al. (US 2003/0044353 A1; published 6 Mar. 2003; see IDS filed 29 Oct. 2020). 


    PNG
    media_image9.png
    193
    331
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    178
    343
    media_image10.png
    Greyscale
.  Claims 1-17 of U.S. Patent No. 9,649,394 B2 claim a method for detecting cancer in a subject the method comprising administering an effective amount of the compound and detecting the compound optionally wherein the compound is administered before and after surgical removal of the cancer.  Claims 1-17 of U.S. Patent No. 9,649,394 B2 claim a method for monitoring cancer treatment of the patient.
	Claims 1-17 of U.S. Patent No. 9,649,394 B2 do not claim 
    PNG
    media_image8.png
    247
    682
    media_image8.png
    Greyscale
 or a method for imaging cancer cell, the method comprising contacting a cancer cell with an effective amount of claim 1 and imaging the cell/
	Arnold et al. teach as discussed above.
	Weissleder et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to modify claims 1-17 of U.S. Patent No. 9,649,394 B2 by substituting the BODIOPY fluorophore with the BODIPY fluorophore linker taught by Arnold et al. as taught by Arnold et al. because it would have been expected to provide an equivalent compound suitable for PARP imaging.   It would have been obvious to a person of ordinary skill in the art at the time of invention to modify claims 1-17 of U.S. Patent No. 9,649,394 B2 by further imaging a cancer cell by contacting a cancer cell with an effective amount of the compound of the claims as taught by Weissleder et 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618